Stephens, J.
1. An allegation in a petition that the plaintiff “agreed to do the work necessary, as directed by the defendant, for what same was reasonably worth,” and that the defendant “agreed to pay what same was reasonably worth,” does not necessarily allege a contract by which the parties in hajc verba agreed as alleged, but alleges a contract by which the parties agreed, either expressly or by implication, that the plaintiff should do the necessary grading under the direction of the defendant, for which the plaintiff’s compensation should be the reasonable value of the work.
2. Where valuable services are accepted under a contract, either express or implied, to pay therefor, and there is no agreement as to the amount of compensation, an agreement to pay the value of the services is implied.
3. Where there is evidence to authorize the inference that the plaintiff, at the request of another person, went with the latter person and the defendant to the defendant’s real estate, and showed the plaintiff “in a general way some trees to get up and some work” on the defendant’s property, but that “nothing [was] said about the cost,” that the plaintiff “told them” that he would “start to getting up the trees next morning,” that the plaintiff “fixed the streets and sidewalks” on the defendant’s property, that the defendant “practically every day, sometimes twice a day,” came out to where the plaintiff was doing the work, but that the other person never came back, and that the defendant looked over the work and directed how he wanted the work done, the inference is authorized that the defendant employed the plaintiff to do the work upon the defendant’s property, and that there was an implied agreement that the defendant would pay the plaintiff the reasonable value of the work. Where it appears from the record that there was no issue between the plaintiff and the defendant “as to the amount of the bill,” which the evidence showed was of a designated amount, it must be taken that the parties agreed that the amount of the bill represented the value *581of the work. The evidence therefore authorized the verdict found for the plaintiff in the amount of the bill.
Decided November 15, 1930.
Rehearing denied February 28, 1931.
Duke Davis, M. F. McLendon, for plaintiff in error.
M. U. Mooty, contra.

Judgment affirmed.


Jenhins, P. J., and Bell, J., concur.